DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14, 10-11, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20120206678 and hereafter Kim) in view of Nishida et al. (US Pub. 20130188106 and hereafter Nishida). 
As per claim 1, Kim teaches (in figures 2, 6, 7, 9, 18, and 21) a display panel comprising: a beam splitting member (310) disposed between a light extracting member (2200 see paragraph 138) and a liquid crystal layer (500), for splitting a light extracted from the light extracting member into linearly polarized lights (“first polarized component” and “second polarized component”)  with polarization directions perpendicular to each other (see figures and paragraphs 56, 77, 113-114, and 120); and a modulating member (412) disposed on a side of the beam splitting member away from the light extracting member for modulating the linearly polarized lights that are incident from the beam splitting member into the liquid crystal layer (see paragraphs 53 and 83) wherein the modulating member (412) comprises: a pixel electrode (412), disposed between the beam splitting member (310) and the liquid crystal layer (500) and the pixel electrode comprises a first pixel electrode (412 in region/pixel with P-1 in 310 see 
Kim does not specifically teach that the modulating member comprises: a drive electrode and a pixel electrode, disposed between the beam splitting member and the liquid crystal layer, wherein the pixel electrode is closer to the liquid crystal layer than the drive electrode or that the first and second pixel electrodes are arranged in directions perpendicular to each other.
However, Nishida teaches (in figures 2 and 6-7) providing a liquid crystal layer (12, 15, and 16) and electrodes (1 and 9) for operating a display in in-plane switching mode, wherein the electrodes include a drive electrode (1) and a pixel electrode (9), disposed between a beam splitting member (22) and the liquid crystal layer (12, 15, and 16), wherein the pixel electrode is closer to the liquid crystal layer than the drive electrode and adjacent pixel electrodes are arranged in direction perpendicular to each other (every pixel electrode includes a lower portion in which electrode strips extend in a first direction and an upper portion in which electrode strips extend in a direction perpendicular to the first direction see figure 6 and paragraph 122) 
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the electrodes and liquid crystal layer in Kim with those taught in Nishida. 
The motivation would have been to improve viewing angle characteristics as taught by Nishida (see paragraphs 75-77).  
As per claim 2, Kim teaches (in figures 2, 6, 7, 9, 18, and 21) that the light extracting member comprises a light guide member (2200) with a plurality of light extraction regions (areas 
As per claim 3, Kim teaches (in figures 2, 6, 7, 9, 18, and 21) that the beam splitting member  (310) comprises: a plurality of first reflective polarizers (P-1) and a plurality of second reflective polarizers (P-2), light transmission axes of which are perpendicular to each other (see figures and paragraphs 56, 77, 113-114, and 120), alternately disposed (see figure 18 and paragraph 120) at positions corresponding to different light extraction regions of the plurality of light extraction regions (areas of the top surface of the light guide plate 2200 corresponding to the regions defined by P-1 and P-2).
As per claim 4, Kim teaches (in figures 2, 6, 7, 9, 18, and 21) that a first reflective polarizer (P-1) of the plurality of first reflective polarizers and a second reflective polarizer (P-2) of the plurality of second reflective polarizers split the light extracted from the different light extraction regions (areas of the top surface of the light guide plate 2200 corresponding to the regions defined by P-1 and P-2) into a first linearly polarized light (“first polarized component”) and a second linearly polarized light (“second polarized component”) with polarization directions perpendicular to each other, wherein: the first reflective polarizer transmits the first linearly polarized light and reflects the second linearly polarized light; the second reflective polarizer reflects the first linearly polarized light and transmits the second linearly polarized light (see figures and paragraphs 56, 77, 113-114, and 120).
As per claim 5, Kim teaches (in figures 2, 6, 7, 9, 18, and 21) that the first linearly polarized light passing through the first reflective polarizer and the second linearly polarized light passing through the second reflective polarizer are incident to the liquid crystal layer along an original propagation direction; the first linearly polarized light passing through the second 
As per claim 14, Kim in view of Nishida teaches a support layer (100 in Kim) disposed between the light extracting member (2200 in Kim) and the liquid crystal layer (500 in Kim as modified by Nishida), for supporting the beam splitting member and the modulating member.
As per claim 16, Kim in view of Nishida teaches a light shielding layer (200-1 in Kim) disposed on a side of the liquid crystal layer (500 in Kim as modified by Nishida) away from the modulating member (412 in Kim), wherein the light shielding layer comprises an array of light shielding units (200-1 around each sub pixel see paragraph 81 in Kim), and positions of the array of light shielding units correspond to the a position of the beam splitting member (see paragraph 122 in Kim).
As per claim 17, Kim teaches (in figures 2, 6, 7, 9, 18, and 21) a substrate (200) disposed on a side of the liquid crystal layer (500) away from the light extracting member (2200).
As per claim 18, Kim in view of Nishida teaches a display device (1 in Kim as modified by Nishida) comprising the display panel according to claim 1 (see rejection of claim 1 above). 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US Pub. 20160238887 and hereafter Yao) in view of Hwang et al. (US Pub. 20070046897 and hereafter Hwang).
As per claim 6, Yao teaches (in figures 2-3b and paragraph 56) a display panel comprising: a polarizing member (21) disposed below a liquid crystal layer, for splitting a light into linearly polarized lights with polarization directions perpendicular to each other (see paragraphs 44-46 and 56); and a modulating member (22 and 27) disposed between the polarizing member and the liquid crystal layer, and on a side of the polarizing member away 
Yao does not teach that the polarizing member is a beam splitting member, a light extracting member, wherein the beam splitting member is disposed between the light extracting member and a liquid crystal layer, wherein the light extracting member comprises a light guide member with a plurality of light extraction regions on a light emission surface of the light guide member wherein the beam splitting member comprises: alternately arranged polarization beam splitters and beveled mirrors, wherein the polarization beam splitters are disposed at corresponding positions of the plurality of light extraction regions of the light extracting member, the beveled mirrors are disposed at corresponding positions between adjacent light extraction regions with an inclined plane facing the polarization beam splitters, and a splitting plane of the polarization beam splitters is parallel to the inclined plane of the beveled mirrors.
However, Hwang teaches (in figures 2 and 6) providing a beam splitting member (20) and a light extracting member (105) wherein the beam splitting member is disposed between the 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the light extracting member from Hwang in the device of Yao and to replace the polarizing member in Yao with the beam splitting member from Yao. 
The motivation to include the light extracting member would have been to provide a means of illuminating the display. The motivation to replace the polarizing member with the beam splitting member from Yao would have been to increase light efficiency as taught by Yao (see paragraph 6). 
As per claim 7, Yao in view of Hwang teaches that the polarization beam splitters (20 from Hwang replacing 21 in Yao) split the light extracted from the plurality of light extraction regions into a first linearly polarized light and a second linearly polarized light with polarization directions perpendicular to each other (see paragraphs 44-46 and 56 in Yao and paragraph 56 in .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20120206678 and hereafter Kim) and Nishida et al. (US Pub. 20130188106 and hereafter Nishida) as applied to claim 2 above and in further view of Masuda (US Pub. 20160070052). 
As per claim 15, Kim teaches (in figures 2, 6, 7, 9, 18, and 21) that the light guide member (2200) is a light guide plate.
Kim does not teach that each of the plurality of light extraction regions is provided with a light extraction structure.
However, Masuda teaches (in figures 1-3) providing a plurality of light extraction structures (15) across the light guide plate (12). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the light extraction structures from Masuda in the device of Kim. 
The motivation would have been to enhance the light extraction efficiency of the light guide plate as taught by Masuda (paragraph 27). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20120206678 and hereafter Kim) and Nishida et al. (US Pub. 20130188106 and hereafter Nishida) as applied to claim 18 above and in further view of Yoon et al. (US Pub. 20160266299 and hereafter Yoon). 
As per claim 19, Kim teaches (in figures 2, 6, 7, 9, 18, and 21) a light source (2300a); and a reflecting plane (2400) for reflecting light emitted from the light extracting member (2400) back to the light extracting member (see paragraph 140).
Kim does not specifically teach a curved reflecting member for reflecting light from the light source into the light extracting member.
However, Yoon teaches (in figures 1-2 and 8) backlight structure including: a light source (230), a light extracting member (270), a curved reflecting member (240 in figure 8) for reflecting light from the light source into a light extracting member; and a reflecting plane (260) for reflecting light emitted from the light extracting member back to the light extracting member.
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the backlight structure in Kim with the backlight structure taught by Yoon. 
The motivation would have been to reduce the bezel size and increase the amount of light directed towards the light extracting member as taught by Yoon (see paragraphs 10 and 103). 
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, applicant argues that neither Nishida nor Kim individually teach “pixel electrodes extending along different directions respectively modulate linearly polarized lights with polarization direction perpendicular to each other”. This argument is unpersuasive. 

As such and as shown in the rejection above, Kim teaches (in figures 2, 6, 7, 9, 18, and 21) a pixel electrode comprising a first pixel electrode (412 in region/pixel with P-1 in 310 see paragraph 122 which transmits the “first polarized component” see paragraphs 113-114 and 120) and a second pixel electrode (412 in region/pixel with P-2 in 310 see paragraph 122 which transmits the “second polarized component” see paragraphs 113-114 and 120) arranged in directions perpendicular to each other, for respectively modulating the linearly polarized lights with polarization directions perpendicular to each other (see paragraphs 77, 113-114, and 120) which are incident into the liquid crystal layer (500) and Nishida teaches (in figures 2 and 6-7) electrodes (1 and 9) for operating a display in in-plane switching mode, wherein the electrodes include a drive electrode (1) and a pixel electrode (9), wherein the pixel electrode is closer to the liquid crystal layer than the drive electrode and adjacent pixel electrodes are arranged in direction perpendicular to each other (every pixel electrode includes a lower portion in which electrode strips extend in a first direction and an upper portion in which electrode strips extend in a direction perpendicular to the first direction see figure 6 and paragraph 122) such that when taken together the cited references teach every limitation of the claimed invention. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 

However, it is noted that applicant cited liquid crystal layer 33 in the attempt to show that Hwang fails to teach the modulating member disposed between the beam splitting member and the liquid crystal layer. However, as shown above and in the previous rejection it is liquid crystal layer 135 not liquid crystal layer 33 which is equated to the liquid crystal layer recited in the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871